~.       ~   '    ,   ...,
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                          age I of I


                                       UNITED STATES DISTRICT CO
                                               SOUTHERN DISTRICT OF CALIFORNIA                            SEP I 9 2019
                             United States of America                       JUDGMENT               NS¢i.Ji~~thf~~~~1NrA
                                        V,                                                             fter November I, 1987)   DEPUTY


                              Jose Vazquez-Martinez                         Case Number: 3:19-mj-23861

                                                                            Michael J Messina
                                                                            Defendant's Attorney


REGISTRATION NO. 89152298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                             -----=--------------------------
     •       was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                  Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                        1

     D The defendant has been found not guilty on count(s)
                                            -------------------
     •       Count(s)
                             ------------------
                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    c=i TIME SERVED                      D _ _ _ _ _ _ _ _ _ _ days

     IZI         Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the         defendant's possession at the time of arrest upon their deportation or removal.
      D          Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, September 19, 2019
                                                                          Date of Imposition of Sentence


 Received - - - - - - - - -
          DUSM                                                             ONORABLE F. A. GOSSETT III
                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                3:19-mj-23861
